DETAILED ACTION
Status of Claims
This action is in reply to the response and amendments / application filed on 5 July 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 10, and 15 have been amended.
Claims 2-9, 11-14, and 16-20 are original / previously presented.
Claims 1-20 are currently pending and have been examined.

Response to Arguments
Regarding the previous double patenting rejection of claims 1-20, the Applicant has successfully submitted a terminal disclaimer, and accordingly the rejection is rescinded.
Regarding the Applicant’s arguments filed regarding the previous 35 USC 101 rejection of claims 1-20 have been considered but they are not persuasive.
Applicant argues that the claims are eligible because “Specifically, the Office asserts that the claims are directed to the abstract idea of ‘methods of organizing human activities.’ First Action Interview Pilot Program Office Action mailed May 5, 2022, at Page 5. Applicant respectfully traverses this rejection” (Remarks pg. 11).  Examiner disagrees. The claims as a whole recite methods of organizing human activities, and this is evidenced by (claim 1) receiving, by one or more processors, from a computing device associated with the user, a request to ship the parcel, the request associated with shipping information; in response to receiving the request, generating a first unique identifier and associating, by the one or more processors, the shipping information with the first unique identifier; receiving, by the one or more processors, confirmation of receipt of the parcel based on a presentation of the first unique identifier at the access point; associating, by the one or more processors, the second unique identifier with the shipping information; reading, by a computer associated with a handling facility, the second unique identifier; wherein the shipping information is utilized for a delivery of the parcel from the handling facility to a final destination; (claim 10) receiving, from a computing device associated with a user, a request to ship a parcel, the request associated with shipping information for the parcel; in response to receiving the request: generating a first parcel identifier; associating the first parcel identifier with the shipping information; and providing the parcel identifier to the user; receiving an indication that the parcel identifier has been received by a computer at an access point; receiving confirmation of receipt of the parcel; associating the second parcel identifier with the shipping information; reading, by a computer associated with a handling facility, the second unique identifier; and wherein the shipping label is utilized for shipping the parcel to a final destination; (claim 15) receiving a request to ship a parcel, the request including shipping information; in response to receiving the request: generating a unique identifier and associating the shipping information with the unique identifier; and providing the unique identifier to a user; receiving an indication that the unique identifier has been received at an access point; reading, by a computer associated with a shipping hub, the second unique identifier; and facilitating delivery of the parcel to a final destination, where the final destination is determined based at least in part on the request to ship the parcel including the shipping information.  These claim limitations are directed to the subgroupings of fundamental economic practices (e.g. receiving a request, utilizing shipping information for delivery; facilitating delivery of the parcel to a final destination; determining the final destination based on the request and shipping information); commercial interactions (e.g. receiving a request, providing the identifier, facilitating delivery of the parcel to a final destination); managing personal behavior or relationships or interactions between people (e.g. receiving a request, generating a first identifier / first parcel identifier, associating the first identifier with shipping information, providing the identifier, receiving confirmation / indication, associating the second parcel identifier / second unique identifier with the shipping information, reading the second identifier, utilizing shipping information for delivery; facilitating delivery of the parcel to a final destination, and determining the final destination based on the request and shipping information); and following rules or instructions (e.g. generating a first identifier / first parcel identifier, utilizing shipping information for delivery, and facilitating delivery of the parcel to a final destination amounts; determining the final destination based on the request and shipping information). Other than reciting generic computer components, such as one or more processors, a computing device associated with the user, a computer associated with a handling facility / shipping hub, non-transitory computer-readable medium, one or more computer-storage media, nothing in these claim limitations above preclude the steps from practically being performed by a person / people. Since the claim covers certain methods of organizing human activities but for the recitation of generic computer components, the claims are directed to an abstract idea.  This argument is not persuasive.
Applicant argues the claims are eligible because “claim 1 is not directed to an abstract idea because the claims recite a practical application.  Specifically, amended claim 1 recites in part: responsive to receiving confirmation of receipt of the parcel, causing, by the one or more processors, a computer associated with the access point to print a bar code associated with a second unique identifier onto the parcel;… in response to retrieving the shipping information, causing the computer associated with the handling facility to print the shipping information onto the parcel wherein the shipping information is utilized for a delivery of the parcel from the handling facility to a final destination” (Remarks pg. 11).  Examiner disagrees. First, the limitation of ‘wherein the shipping information is utilized for a delivery of the parcel from the handling facility to a final destination’ is claimed at a high level of detail and part of the abstract idea (i.e. fundamental economic practice, managing personal behavior, following rules or instructions). This limitation does not improve computer technology or a technical field, use a particular machine, or effect a transformation of a particular article to a different state or thing.  Second, the remaining argued limitations regarding printing are recited at a high level of generality (i.e. a general means of outputting of received shipping information or identifiers), and amount to mere outputting of data, which is a form of extra-solution activity and not a practical application.  See MPEP 2106.04(d) and 2106.05(g). Furthermore, the processors, computer associated with the handling facility (generic computers) are only being used as a tool in the printing, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Reciting a bar code (e.g. print a bar code associated with a second unique identifier) does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. barcodes), and as such does not provide integration into a practical application.  See MPEP 2106.04(d) and 2106.05(h).  Note that there are no particular technical steps regarding printing more than using computers as a tool to perform an otherwise manual process (i.e. writing shipping information / identifiers on parcels). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  This argument is not persuasive.
Applicant argues that the claims are eligible because “Claim 1 recites, on its face, meaningful and specific limitations that add more than generally linking the use of the abstract idea to a technical field” (Remarks pg. 11-12).  Examiner disagrees. Claimed computer components (i.e. one or more processors, a computing device associated with the user, a computer associated with a handling facility / shipping hub, non-transitory computer-readable medium, one or more computer-storage media) are recited at a high-level of generality and are merely invoked as tools to perform an existing manual processes representative of a customer initiating the shipping of a parcel and carrier personnel managing the handling of the parcel for delivery using unique identifiers and confirmations (i.e. the equivalent of adding the words ‘apply it’ with the judicial exception). The computers are not technically improved outside the abstract idea.  Next, reciting a barcode in the limitations does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. barcodes), and as such does not provide integration into a practical application.  This is a general linkage to barcode technology because there are no particular, technical steps regarding the barcodes (e.g. technical steps regarding how the barcode is created or read).  The use of computers in the additional element steps of retrieving the shipping information, and printing are only being used as a tool in these steps, which is also not indicative of integration into a practical application. Also, these steps of using computers to retrieve data and print an output represents using a computer in its ordinary capacity for economic or other tasks, which is not a practical application or significantly more.  See MPEP 2106.05(f).  Hence, the computer and technological components of the claims do not provide a practical application, and at best only generally link the use of the abstract idea to a technical field.  This argument is not persuasive.
Applicant argues that the claims are eligible because “The solution recited in claim 1 is rooted in computer technology.  Specifically, the solution provides for a system which causes computers associated with access points and with handling facilities to physically print bar codes and shipping information which facilitate delivery.  As such, any purported abstract idea is concretely rooted in a practical application, and at least amounts to significantly more than any purported abstract idea” (Remarks pg. 12).  Examiner disagrees. As noted above, the computer elements in the claims are merely invoked as tools to perform existing manual processes, and using computers to retrieve data and print an output (e.g. bar code, shipping information) represents using a computer in its ordinary capacity for economic or other tasks, which is not a practical application or significantly more. The limitations could otherwise be performed manually by a person / people (e.g. a customer initiating the shipping of a parcel and carrier personnel managing the handling of the parcel for delivery using unique identifiers and confirmations; carrier personnel retrieving / looking up shipping information, and writing / reading unique shipping identifiers on parcels). Hence, the claims are more representative of implementing an abstract idea / judicial exception using computers as a tool, and adding high-level extra-solution activities that also involve using computers as a tool, which does not root the claims in computer technology.  This argument is not persuasive.
Applicant argues that the claims are eligible “given the subject matter and reasons for allowance recited in the Notice of Allowance of the parent registration having Patent Registration Number 10,410,164” (Remarks pg. 12).  Examiner disagrees.  Application 14/942617 (of US patent 10,410,164) states in the reasons for allowance on 1 May 2019 that “Regarding 35 USC 101 Subject Matter Eligibility, Examiner finds that the claims invention relates to certain methods of organizing human activity (e.g. commercial interactions).  However, the abstract idea is meaningfully integrated into a practical application and is not a drafting effort to monopolize the exception”.  First, note that these claims in 10,410,164 are different in scope and each application and claims are evaluated based on their own merits.  Second, using the Subject Matter Eligibility Framework, it is determined that the current claims in the present application 16/529,393 are directed to an abstract idea (certain methods of organizing human activity, in particular fundamental economic practices, commercial interactions, managing personal behavior or relationships or interactions between people, and following rules or instructions), and the claims do not include limitations that are indicative of a practical application such as improvements to the functioning of a computer or technology / technical field, applying they judicial exception with or by use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, or apply the judicial exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technical environment such that the claim as a whole is more than a drafting effort to monopolize the exception. The result of this eligibility determination of this application (ineligible) is based on whether or not the current claims of this application are directed to a judicial exception (yes) and if so whether or not the claim recites additional elements / limitations that are indicative of integration into a practical application (no) or significantly more (no); and not based on the claims of its parent application patented as US patent 10,410,164. This argument is not persuasive.
Regarding the Applicant’s arguments with respect to the prior art rejections of claims 1-20 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Priority
The application 16/529,393 filed on 1 August 2019 claims priority as a continuation of US application 14/942,617 (now patent 10,410,164) filed on 14 November 2015, which claims priority from US provisional application 62/080,122 filed on 14 November 2014.

Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 3 October 2019, 12 November 2019, 23 January 2020, 19 March 2020, 8 May 2020, 4 June 2020, 15 July 2020, 17 September 2020, 14 October 2020, 11 January 2021, 10 May 2021, 19 July 2021, 15 September 2021, 16 November 2021, 5 April 2022, 14 April 2022, 11 July 2022, 8 August 2022, and 14 October 2022 have been acknowledged by the Office.

Terminal Disclaimer
The terminal disclaimer received on 5 July 2022 identifying US patent 10,410,164 has been acknowledged.

Claim Objections
Claims 1, 10-11, 12, and 15 are objected to because of the following informalities.  Appropriate correction is required.
Claim 1:
Claim 1 includes the amended limitation “print a bar code associated with a second unique identifier”, which includes ‘bar code’ as two words, however in the dependent claim 5, this is referred to as ‘barcode’ (one word).  The Office recommends either amending claim 1 or claim 5 so that the language for barcode / bar code is consistent (i.e. either one word as ‘barcode’ or two words as ‘bar code’).
Claim 10:
Claim 10 includes the amended limitation “print a bar code associated with a second parcel identifier”, which includes ‘bar code’ as two words, however in the dependent claims 11-12, this is referred to as ‘barcode’ (one word).  The Office recommends either amending claim 1 or claims 11-12 so that the language for barcode / bar code is consistent (i.e. either one word as ‘barcode’ or two words as ‘bar code’).
Claim 11:
Claim 11 includes the limitation “further comprising: facilitating placement of the pre-printed barcode on the parcel at the access point”, which introduces a method step in a computer-readable medium claim without an association to the computer-readable media, introducing multiple statutory classes within the claim. To resolve this and preclude the interpretation of a hybrid claim, the Office recommends including the language of ‘further storing computer executable instructions for…’ to associated this step as programmed computer instructions of the computer-readable medium (e.g. further storing computer executable instructions for facilitating placement of the pre-printed barcode on the parcel at the access point).
Claim 12:
Claim 12 includes the limitation “wherein:… facilitating placement of the shipping label on the parcel comprises facilitating placement of the shipping label over the blank space”, however there is no previously recited step of ‘facilitating placement of a/the shipping label’ for this wherein clause to be referring to.  The Office recommends amending this limitation to change remove ‘facilitating placement of the shipping label on the parcel comprises…’ and claim the remaining portion of ‘facilitating placement of the shipping label over the blank space’ after a clause of ‘further storing computer executable instructions for…’ (e.g. further storing computer executable instructions for facilitating placement of the shipping label over the blank space).
Claim 15:
Claim 15 includes the amended limitation “print a bar code associated with a second unique identifier”, which includes ‘bar code’ as two words, however in the dependent claims 11 and 12, this is referred to as ‘barcode’ (one word).  The Office recommends either amending claim 15 or claims 16 and 17 so that the language for barcode / bar code is consistent (i.e. either one word as ‘barcode’ or two words as ‘bar code’).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 16-17:
Claim 16 includes the limitation “wherein the barcode is a pre-printed bar code” after previously reciting in claim 15 which claim 16 depends from “causing a computer associated with the access point to print a bar code associated with the second unique identifier onto the parcel”, however the written specification does not support the same bar code / barcode being both printed and pre-printed in the same embodiment. The closest support is in  Applicant’s specification ¶[0041].
[0041] As noted above, in particular embodiments, the system is configured to facilitate placement of the second identifier on the parcel by instructing (e.g., displaying instructions to) an access point attendant or other user to place the pre-printed barcode on the parcel. In other embodiments, the system is configured to print a barcode or other indicia that corresponds to the second identifier directly on the parcel, or otherwise substantially automatically physically associate the second identifier with the parcel (e.g., using a stamp or other suitable mechanism). 

Applicant specification ¶[0041] provides support that in embodiments the barcode is pre-printed and then placed onto the parcel, and also provides support that in other embodiments the barcode is printed directly on the parcel, however these are different, independent embodiments and ¶[0041] does not support the same barcode being both pre-printed and printed directly on the parcel (which also contradict each other). As such, claim 16 (and its dependent claim 17) contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Note that this is not an enablement rejection.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-14, and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10-14:
Claim 10 recites the limitation "the second unique identifier" in line 15-16.  There is insufficient antecedent basis for this limitation in the claim, and the dependent claims 11-14. For the purpose of examination, this will be interpreted as referring to ‘a second parcel identifier’ in lines 12-13.
Claims 11-12:
Claim 11 recites the limitation "the pre-printed bar code" in line 2.  There is insufficient antecedent basis for this limitation in the claim, and the dependent claim 12. For the purpose of examination, this will be interpreted as referring to a newly introduced pre-printed bar code.
Claim 12:
Claim 12 recites the limitation "wherein: the shipping label " in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, this will be interpreted as referring to a newly introduced shipping label.
Claims 16-17:
Claim 16, and its dependent claim 17, are rejected as indefinite. Claim 16 recites the limitation "wherein the barcode is a pre-printed bar code”, however its parent claim 15 previously states “causing a computer associated with the access point to print a bar code associated with a second unique identifier onto the parcel”.  Hence, the subsequent limitation of the ‘pre-printed barcode’ contradicts printing the bar code ‘onto the parcel’.  Since it is not possible for the barcode / barcode to be both pre-printed and printed onto the parcel, claim 16 (and the dependent claim 17) are rejected as indefinite. 
Claims 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  
Claims 10-14:
Claims 10-14 are rejected for being incomplete for omitting an essential steps, resulting in a gap between the steps. The omitted step is: receiving confirmation of receipt of the parcel.  Note that claim 10 states “responsive to receiving confirmation of receipt of the parcel, causing a computer associated with the access point to print…”, indicating that ‘receiving confirmation of receipt of the parcel’ is essential to this limitation and required to cause the printing, however this ‘receiving confirmation’ step is not present or actively recited in claim 10, or its dependent claims 11-14.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20:

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1:
Claims 1-9 recite a method; claims 10-14 recite a non-transitory computer-readable medium; and claims 15-20 recite a system.  Since the claims recite either a process, machine, manufacture, or composition of matter, the claims satisfy Step 1 of the Subject Matter Eligibility Framework in MPEP 2106 and the 2019 Patent Examination Guidelines (PEG).  Analysis proceeds to Step 2A Prong One.
Step 2A – Prong One:
Claims 1-20 recite an abstract idea. Independent claim 1 recites receiving from a user, a request to ship the parcel, the request associated with shipping information; in response to receiving the request, generating a first unique identifier and associating, by the one or more processors, the shipping information with the first unique identifier; receiving confirmation of receipt of the parcel based on a presentation of the first unique identifier at the access point; associating the second unique identifier with the shipping information; reading the second unique identifier; and wherein the shipping information is utilized for a delivery of the parcel from the handling facility to a final destination. Independent claim 10 recites receiving, from a user, a request to ship a parcel, the request associated with shipping information for the parcel; in response to receiving the request: generating a first parcel identifier; associating the first parcel identifier with the shipping information; and providing the parcel identifier to the user; receiving an indication that the parcel identifier has been received at an access point; receiving confirmation of receipt of the parcel; associating the second parcel identifier with the shipping information; reading the second unique identifier; wherein the shipping information is utilized for a delivery of the parcel from the handling facility to a final destination. Independent claim 15 recites: receiving a request to ship a parcel, the request including shipping information; in response to receiving the request: generating a unique identifier and associating the shipping information with the unique identifier; and providing the unique identifier to a user; receiving an indication that the unique identifier has been received at an access point; reading the second unique identifier; and facilitating delivery of the parcel to a final destination, where the final destination is determined based at least in part on the request to ship the parcel including the shipping information. The claims as a whole recite methods of organizing human activities.
The limitations of (claim 1) receiving, by one or more processors, from a computing device associated with the user, a request to ship the parcel, the request associated with shipping information; in response to receiving the request, generating a first unique identifier and associating, by the one or more processors, the shipping information with the first unique identifier; receiving, by the one or more processors, confirmation of receipt of the parcel based on a presentation of the first unique identifier at the access point; associating, by the one or more processors, the second unique identifier with the shipping information; reading, by a computer associated with a handling facility, the second unique identifier; wherein the shipping information is utilized for a delivery of the parcel from the handling facility to a final destination; (claim 10) receiving, from a computing device associated with a user, a request to ship a parcel, the request associated with shipping information for the parcel; in response to receiving the request: generating a first parcel identifier; associating the first parcel identifier with the shipping information; and providing the parcel identifier to the user; receiving an indication that the parcel identifier has been received by a computer at an access point; receiving confirmation of receipt of the parcel; associating the second parcel identifier with the shipping information; reading, by a computer associated with a handling facility, the second unique identifier; and wherein the shipping label is utilized for shipping the parcel to a final destination; (claim 15) receiving a request to ship a parcel, the request including shipping information; in response to receiving the request: generating a unique identifier and associating the shipping information with the unique identifier; and providing the unique identifier to a user; receiving an indication that the unique identifier has been received at an access point; reading, by a computer associated with a shipping hub, the second unique identifier; and facilitating delivery of the parcel to a final destination, where the final destination is determined based at least in part on the request to ship the parcel including the shipping information are a methods of organizing human activities.  For instance, the claims are similar to a customer initiating the shipping of a parcel and carrier personnel managing the handling of the parcel for delivery using unique identifiers and confirmations. Other than reciting generic computer components, such as one or more processors, a computing device associated with the user, a computer associated with a handling facility / shipping hub, non-transitory computer-readable medium, one or more computer-storage media, nothing in these claim limitations preclude the steps from practically being performed by a person / people. If a claim limitation, under its broadest reasonable interpretation, covers certain methods of organizing human activity (e.g. these claim limitations are directed to fundamental economic practices; commercial interactions; managing personal behavior or relationships or interactions between people; following rules or instructions) but for the recitation of generic computer components, then it falls within the ‘Certain Methods of Organizing Human Activity’ grouping of abstract ideas.
The mere recitation of generic computer components (e.g. one or more processors, a computing device associated with the user, a computer associated with a handling facility / shipping hub, non-transitory computer-readable medium, one or more computer-storage media) does not take the claims out of methods of the organizing human activity grouping. Accordingly, the claims recite an abstract idea.  Analysis proceeds to Step 2A Prong Two.
Step 2A – Prong Two:
This judicial exception is not integrated into a practical application. This judicial exception is not integrated into a practical application. First, claims 1, 10, and 19 as a whole merely describes how to generally ‘apply’ the concept of organizing human activities in a computer environment.  The claimed computer components (i.e. one or more processors, a computing device associated with the user, a computer associated with a handling facility / shipping hub, non-transitory computer-readable medium, one or more computer-storage media) are recited at a high-level of generality and are merely invoked as tools to perform an existing manual process.  Simply implementing the abstract idea on a generic / general-purpose computer is not a practical application of the abstract idea.  See MPEP 2106.04(d) and 2016.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea
Next, the additional element of using / retrieving (claims 1 and 10) and its step of using information from the second unique identifier to retrieve the shipping information from a data store are recited at a high level of generality (i.e. as a general means of gathering data for subsequent delivery), and amounts to mere data gathering, which is a form of insignificant extra-solution activity and not a practical application. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the processors, data store (generic computer, general computer component) are only being used as a tool in the retrieving, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Also, these steps of using computers to retrieve data represents using a computer in its ordinary capacity for economic or other tasks, which is not a practical application.  See MPEP 2106.05(f).  Note that there are no particular technical steps regarding retrieving more than using computers as a tool to perform an otherwise manual process.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of printing and the steps of (claim 1) responsive to receiving confirmation of receipt of the parcel, causing, by the one or more processors, a computer associated with the access point to print a bar code associated with a second unique identifier onto the parcel; and in response to retrieving the shipping information, causing the computer associated with the handling facility to print the shipping information onto the parcel, (claim 10) responsive to receiving confirmation of receipt of the parcel, causing a computer associated with the access point to print a bar code associated with a second parcel identifier onto the parcel; and in response to retrieving the shipping information, causing the computer associated with the handling facility to print the shipping information onto the parcel; (claim 15) in response to receiving the indication that the unique identifier has been received at the access point, causing a computer associated with the access point to print a bar code associated with a second unique identifier onto the parcel; at least partially in response to reading the second unique identifier, causing, by the computer associated with the shipping hub, the printing of the shipping information associated with the request onto the parcel; and are recited at a high level of generality (i.e. a general means of outputting of received shipping information or identifiers), and amounts to mere outputting of data, which is a form of extra-solution activity and not a practical application.  See MPEP 2106.04(d) and 2106.05(g). Furthermore, the processors, computer associated with the access point / handling facility / shipping hub (generic computers) are only being used as a tool in the printing, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Also, these steps of using computers to print an output represents using a computer in its ordinary capacity for economic or other tasks, which is not a practical application. See MPEP 2106.05(f). Note that there are no particular technical steps regarding printing more than using computers as a tool to perform an otherwise manual process (i.e. writing shipping information / identifiers on parcels). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of the barcode in the limitations (e.g. print a bar code associated with a second unique identifier / second parcel identifier) does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. barcodes), and as such does not provide integration into a practical application.  See MPEP 2106.04(d) and 2106.05(h).  Hence, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
While identified in Step 2A Prong One as an organizing human activity, also note that the element of reading and the steps of (claims 1 and 10) reading, by a computer associated with a handling facility, the second unique identifier; and (claim 15) reading, by a computer associated with a shipping hub, the second unique identifier are recited at a high level of generality (i.e. as a general means of gathering data for the subsequent delivery), and amounts to mere data gathering, which is a form of insignificant extra-solution activity and not a practical application. See MPEP 2106.04(d) and 2106.05(g). Note that there are no particular technical steps regarding reading the second unique identifier, only implementing the reading by a computer associated with the handling facility / shipping hub, which is no more than using computers as a tool to perform an otherwise manual activity. See MPEP 2106.04(d) and 2106.05(f).  Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The combination of these additional elements is no more than mere instructions to apply the exception using generic computers / general computer components (one or more processors, a computing device associated with the user, a computer associated with a handling facility / shipping hub / access point; non-transitory computer-readable medium, one or more computer-storage media); adding high-level extra-solution and/or post-solution activities (e.g. data gathering, outputting data); and generally applying a technology / field of use (barcodes). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea.  Hence, the claim is directed to an abstract idea. Analysis proceeds to Step 2B.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional element of using one or more processors, a computing device associated with the user, a computer associated with a handling facility / shipping hub, non-transitory computer-readable medium, one or more computer-storage media with performing receiving a request, generating a first identifier / first parcel identifier, associating the first identifier with shipping information, providing the identifier, receiving confirmation / indication, associating the second parcel identifier / second unique identifier with the shipping information, reading the second identifier, utilizing shipping information for delivery, facilitating delivery of the parcel to a final destination, and determining the final destination based on the request and shipping information amounts to no more than mere instructions to ‘apply’ the exception using generic computers.  The same analysis applies here in Step 2B, i.e. mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(f). Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the using / retrieving (claims 1 and 10) are recited at a high level of generality (i.e. as a general means of gathering data for subsequent delivery), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. processors, data store) in these steps merely represents using a generic / general-purpose computer as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Also, these steps of using computers to retrieve data represents using a computer in its ordinary capacity for economic or other tasks, which is not a practical application or significantly more.  See MPEP 2106.05(f).  Furthermore, these retrieving steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering, data storage) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular electronic record keeping (Alice), storing and retrieving information in memory (Versata; OIP Techs). Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding printing are recited at a high level of generality (i.e. a general means of outputting received shipping information or outputting identifiers), and amounts to mere outputting data, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computers (i.e. processors, computer associated with the access point / handling facility / shipping hub) in these steps merely represents using a generic / general-purpose computer as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Also, these steps of using computers to print an output represents using a computer in its ordinary capacity for economic or other tasks, which is not a practical application or significantly more.  See MPEP 2106.05(f).  See the Applicant’s specification ¶[0014], ¶[0038], ¶[0041-42], ¶[0047-48] describing the additional element of generating and printing labels / barcodes / indicia, including printing directly on the parcel (Specification ¶[0041]), at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the technical implementation procedures to satisfy 35 USC 112(a). Also note the background of the Applicant’s specification ¶[0002] describing using software to print labels demonstrating the well-understood, routine, conventional nature of printing with shipping. Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional element regarding using a barcode does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. barcodes). The same analysis applies here in Step 2B, i.e. generally linking the use of the judicial exception to a particular technological environment or field of use does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(h). See the Applicant’s specification ¶[0013], ¶[0031], ¶[0038-39], ¶[0041] describing the additional elements of a using a barcode (printed and pre-printed) at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the technical implementation procedures to satisfy 35 USC 112(a). See “The PostNET Bar Code” to Jay’s Corner <http://math.ucdenver.edu/~wcherowi/jcorner/barcodes.html> (<http://web.archive.org/web/20111013195734/http://math.ucdenver.edu/~wcherowi/jcorner/barcodes.html> captured 13 October 2011) detailing use of barcodes as conventional (Jay’s Corner ¶ beginning “The Post Office started using bar codes in 1965…” detailing that bar codes are old and well known in the postal arts dating back to 1965). Hence, these features do not provide an inventive concept / significantly more.
While identified in Step 2A Prong One as an organizing human activity, and as discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the elements regarding reading the second unique identifier are recited at a high level of generality (i.e. as a general means of gathering data for subsequent delivery), and also amount to mere data gathering, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g). Furthermore, these reading identifier steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular electronically scanning or extracting data from a physical document (Content Extraction). See the Applicant’s specification ¶[0031], ¶[0039], ¶[0046] describing the additional element of reading a barcode / machine-readable indicia at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a).  Hence, these features do not provide an inventive concept / significantly more.
The claims do not improve another technology or technical field.  Instead the claims represent a generic implementation of organizing human activities ‘applied’ by generic / general purpose computers,  generally ‘applied’ to a field of use / technology, and using general computer components in extra-solution capacities such as data gathering and outputting data. The claims do not provide meaningful limitations beyond generally linking the user of an abstract idea to a particular technological environment.  At best, the claims are more directed towards solving a business / economic / entrepreneurial problem (i.e. how to manage delivery of a parcel from an access point to delivery / shipping hub to final destination), that is tangentially associated with a technology element (e.g. bar codes), rather than solving a technology based problem.  See MPEP 2106.05(a). The claims do not improve the functioning of a computer itself. The claims do not improve the functioning of a bar code itself, or bar code technology. The claims are more directed towards improving a business / economic / entrepreneurial process rather than improving a computer outside of a business use, i.e. using computers a tool.  The claims do not apply the judicial exception with or by use of a particular machine.  The claims do not effect a transformation or reduction to a particular article to a different state or thing.  The claims do not add a specific limitation other than what is well understood, routine, and conventional in a way that confines the claim to a particular useful application.
Viewing the claim limitations as an ordered combination does not add anything further than looking at each of the claim limitations individually, both with respect to the independent claims 1, 10, 15, and further considering the addition of dependent claims 2-9, 11-14, and 16-20. Note that the combination of limitations and claim elements add nothing that is not already present when the steps are considered separately, simply reciting implementation as performed by using generic computers / general computer components, see Alice (2014), and does not provide a non-conventional and non-generic arrangement of various computer components to achieve a technical improvement, see BASCOM Global Internet v. AT&T Mobility LLC (2016). Hence, the ordered combination of elements does not provide significantly more. With respect to the dependent claims:
Dependent claim 2: The limitation providing, by the one or more processors, the first unique identifier to the user is further directed to a method of organizing human activity (i.e. commercial interactions, managing personal behavior or interactions between people). The recitation of the one or more processors is a computer component recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer.  Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 3: The limitation transmitting the first unique identifier to the computing device associated with the user is an additional element, and amounts to the extra-solution activity of transmitting data, which is not indicative of a practical application or significantly more.  The recitation of the computing device associated with the user is a computer component recited at a high level of generality and amounts to using a generic / general-purpose computer as a tool, and is not indicative of an inventive concept. The transmitting here is claimed at a high level of detail, and represents computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE). Similar to the independent claims and the parent claim above, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 4: The limitation of the shipping information comprises a shipping address for the parcel merely narrows the previously recited abstract idea limitations.  For the reasons described above with respect to the independent claims, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Dependent claim 5: The limitation wherein the second unique identifier comprises a barcode does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. barcodes), which is not a practical application or significantly more. See the Applicant’s specification ¶[0013], ¶[0031], ¶[0038-39], ¶[0041] describing the additional element of a barcode at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the technical implementation procedures to satisfy 35 USC 112(a). See “The PostNET Bar Code” to Jay’s Corner <http://math.ucdenver.edu/~wcherowi/jcorner/barcodes.html> (<http://web.archive.org/web/20111013195734/http://math.ucdenver.edu/~wcherowi/jcorner/barcodes.html> captured 13 October 2011) detailing use of barcodes as conventional (Jay’s Corner ¶ beginning “The Post Office started using bar codes in 1965…” detailing that bar codes are old and well known in the postal arts dating back to 1965). Similar to the independent claims and the parent claim above, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 6: The limitation wherein the first unique identifier comprises a machine-readable indicia does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. machine-readable codes), which is not a practical application or significantly more. See the Applicant’s specification ¶[0013], ¶[0031], ¶[0039-41] describing the additional element of machine-readable codes such as barcodes and QR codes at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the technical implementation procedures to satisfy 35 USC 112(a). See “The PostNET Bar Code” to Jay’s Corner <http://math.ucdenver.edu/~wcherowi/jcorner/barcodes.html> (<http://web.archive.org/web/20111013195734/http://math.ucdenver.edu/~wcherowi/jcorner/barcodes.html> captured 13 October 2011) detailing use of barcodes as conventional (Jay’s Corner ¶ beginning “The Post Office started using bar codes in 1965…” detailing that bar codes are old and well known in the postal arts dating back to 1965). Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 7: The limitation providing, by the one or more processors, the machine-readable indicia to the user is further directed to a method of organizing human activity (i.e. commercial interactions, managing personal behavior or interactions between people). The recitation of the one or more processors is a computer component recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer.  The machine-readable indicia does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. machine-readable codes / barcodes), which is not a practical application or significantly more. See the Applicant’s specification ¶[0013], ¶[0031], ¶[0039-40] describing the additional element of machine-readable codes such as barcodes and QR codes at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the technical implementation procedures to satisfy 35 USC 112(a). Similar to the independent claims and the parent claim above, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 8: The limitation wherein the presentation of the first unique identifier is received at the access point based on reading, by the one or more processors, the machine-readable indicia at the access point is an additional element, and amounts to the extra-solution activity of data gathering, which is not indicative of a practical application or significantly more.  The recitation of the one or more processors is a computer component recited at a high level of generality and amounts to using a generic / general-purpose computer as a tool, and is not indicative of an inventive concept. The machine-readable indicia does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. machine-readable codes / bar codes), which is not a practical application or significantly more. The reading machine-readable indicia here is claimed at a high level of detail, and represents computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular electronically scanning or extracting data from a physical document (Content Extraction). Similar to the independent claims and the parent claims above, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 9: The limitation wherein the request to ship the parcel further comprises payment information associated with the user merely narrows the previously recited abstract idea limitations.  For the reasons described above with respect to the independent claims, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Dependent claim 11: The limitation facilitating placement of the pre-printed barcode on the parcel at the access point is further directed to a method of organizing human activity (i.e. commercial interactions, managing personal behavior, following rules or instructions). The pre-printed barcode does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. barcodes), which is not a practical application or significantly more. See the Applicant’s specification ¶[0013], ¶[0031], ¶[0038-39], ¶[0041-42] describing the additional element of a barcode (printed and pre-printed) at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the technical implementation procedures to satisfy 35 USC 112(a). See “The PostNET Bar Code” to Jay’s Corner <http://math.ucdenver.edu/~wcherowi/jcorner/barcodes.html> (<http://web.archive.org/web/20111013195734/http://math.ucdenver.edu/~wcherowi/jcorner/barcodes.html> captured 13 October 2011) detailing use of barcodes as conventional (Jay’s Corner ¶ beginning “The Post Office started using bar codes in 1965…” detailing that bar codes are old and well known in the postal arts dating back to 1965). Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 12: The limitations wherein: the shipping label is a first label; the pre-printed barcode is printed on a second label that comprises blank space for placement of the shipping information within the blank space; and facilitating placement of the shipping label on the parcel comprises facilitating placement of the shipping label over the blank space merely narrow the previously recited abstract idea limitations.  For the reasons described above with respect to the independent claims and the parent claim above, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Dependent claim 13: The limitation wherein the shipping information is selected from a group consisting of: a shipping address for the parcel; a return address for the parcel; a desired shipping speed for the parcel; and insurance information for the parcel merely narrows the previously recited abstract idea limitations.  For the reasons described above with respect to the independent claims, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Dependent claim 14: The limitation of enabling the user to provide payment for shipment for the parcel at the access point is further directed to a method of organizing human activity (i.e. fundamental economic practices, commercial interactions, sales activities, managing personal behavior or interactions between people). Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 16: The limitation wherein the barcode is a pre-printed barcode does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. barcodes), which is not a practical application or significantly more. See the Applicant’s specification ¶[0038], ¶[0041-42] describing the additional element of preprinted barcodes at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the technical implementation procedures to satisfy 35 USC 112(a). See “The PostNET Bar Code” to Jay’s Corner <http://math.ucdenver.edu/~wcherowi/jcorner/barcodes.html> (<http://web.archive.org/web/20111013195734/http://math.ucdenver.edu/~wcherowi/jcorner/barcodes.html> captured 13 October 2011) detailing use of barcodes as conventional (Jay’s Corner ¶ beginning “The Post Office started using bar codes in 1965…” detailing that bar codes are old and well known in the postal arts dating back to 1965). Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 17: The limitation facilitating placement of the pre-printed barcode on the parcel at the access point is further directed to a method of organizing human activity (i.e. managing personal behavior or interactions between people).  The pre-printed barcode does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. barcodes), which is not a practical application or significantly more. See “The PostNET Bar Code” to Jay’s Corner <http://math.ucdenver.edu/~wcherowi/jcorner/barcodes.html> (<http://web.archive.org/web/20111013195734/http://math.ucdenver.edu/~wcherowi/jcorner/barcodes.html> captured 13 October 2011) detailing use of barcodes as conventional (Jay’s Corner ¶ beginning “The Post Office started using bar codes in 1965…” detailing that bar codes are old and well known in the postal arts dating back to 1965). Similar to the independent claims and the parent claim above, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 18: The limitation of generating and printing the barcode at least partially in response to receiving the unique identifier at the access point is an additional element, and amounts to the extra-solution activities of creating data and outputting data, which are not indicative of a practical application or significantly more. See the Applicant’s specification ¶[0031], ¶[0038], ¶[0041] describing the additional element of generating and printing the barcode at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the technical implementation procedures to satisfy 35 USC 112(a). See “The PostNET Bar Code” to Jay’s Corner <http://math.ucdenver.edu/~wcherowi/jcorner/barcodes.html> (<http://web.archive.org/web/20111013195734/http://math.ucdenver.edu/~wcherowi/jcorner/barcodes.html> captured 13 October 2011) detailing use of barcodes as conventional (Jay’s Corner ¶ beginning “The Post Office started using bar codes in 1965…” detailing that bar codes are old and well known in the postal arts dating back to 1965). Similar to the independent claims and the parent claim above, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 19: The limitation wherein the shipping information comprises a shipping address for the parcel merely narrows the previously recited abstract idea limitations.  For the reasons described above with respect to the independent claims, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Dependent claim 20: The limitation wherein the shipping information further comprises a desired shipping speed for the parcel merely narrows the previously recited abstract idea limitations.  For the reasons described above with respect to the independent claims, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Therefore claims 1, 10, 15, and the dependent claims 2-9, 11-14, 16-20 and all limitations taken both individually and as an ordered combination, do not integrate the judicial exception into a practical application, nor do they include additional elements that are sufficient to amount to significantly more than the judicial exception.  Accordingly, claims 1-20 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2014/0279648 A1 to Whitehouse in view of US patent application publication 2009/0222354 A1 to Murphy et al. in view of US patent application publication 2006/0282277 A1 to Ng.
Claim 1:
	Whitehouse, as shown, teaches the following:
A computer-implemented method of enabling a user to ship a parcel from an access point, the method comprising: 
receiving, by one or more processors, from a computing device associated with the user, a request to ship the parcel, the request associated with shipping information (Whitehouse Fig 4, ¶[0013], ¶[0035], ¶[0046] details a sender using their mobile device to identify shipping label information for a shipment; and ¶[0047-50], ¶[0055-57] details specifying information including destination, recipient, sender return information, email, insurance, mail class, package type, and special services); 
in response to receiving the request, generating a first unique identifier and associating, by the one or more processors, the shipping information with the first unique identifier (Whitehouse Fig 14, ¶[0044], ¶[0061], claim 7 details in response to the shipping parameters entered, generating a barcode on the mobile device that represents the shipping label information, and storing every possible part of the transaction including the shipping label information and information related to the shipment at the server); 
receiving, by the one or more processors, confirmation of receipt of the parcel based on a presentation of the first unique identifier at the access point (Whitehouse ¶[0044], ¶[0059-61], ¶[0066], claim 7 details receiving the barcode with the label information from the mobile device at the kiosk or retail counter and printing the shipping label, and recording every part of the transaction including the date and time when the label was created);
With respect to the following:
responsive to receiving confirmation of receipt of the parcel, causing, by the one or more processors, a computer associated with the access point to print a bar code associated with a second unique identifier onto the parcel; 
Whitehouse, as shown in ¶[0044], ¶[0059-61], ¶[0066], claim 7 details responsive to receiving confirmation of receipt of the parcel causing a computer at the access point counter / kiosk printing a shipping label with a tracking number barcode (second unique identifier), but does not explicitly state that barcodes may be printed onto the parcel.  However, Murphy teaches this remaining limitation receiving a parcel at a service counter, confirming captured information regarding the received parcel, and then printing a bar code identifier onto the parcel (Murphy ¶[0009], ¶[0037], ¶[0073], ¶[0176]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include responsive to receiving confirmation of receipt of the parcel, causing, by the one or more processors, a computer associated with the access point to print a bar code associated with a second unique identifier onto the parcel as taught by Murphy with the teachings of Whitehouse, with the motivation of “eliminating a range of paper-based processes” (Murphy ¶[0176]).  In addition, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of printing a bar code associated with a second unique identifier on to the parcel of Murphy for the shipping label with a barcode of Whitehouse. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
	Whitehouse (in view of Murphy, applying that the bar code associated with the second unique identifier is printed onto the parcel, as shown above) also teaches the following:
associating, by the one or more processors, the second unique identifier with the shipping information (Whitehouse Fig 1, ¶[0044] details the package shipping label includes a tracking number barcode identifier, and the tracking number and every possible part of the transaction is stored with the shipping label information and information related to the shipment at the server);
With respect to the following:
reading, by a computer associated with a handling facility, the second unique identifier and using information from the second unique identifier to retrieve the shipping information from a data store; and 
Whitehouse (in view of Murphy), as shown in Fig 1, ¶[0044] details the shipping label (applied on the package, per Murphy above) includes a tracking number and barcode (i.e. second unique identifier), and every possible part of the transaction and the shipping label information and information related to the shipment is recorded in the server (i.e. data store), suggesting but not explicitly stating reading by a computer associated with a handling facility the second unique identifier and using information from the second unique identifier to retrieve the shipping information.  However, Ng teaches this limitation scanning the barcode of the shipping label that represents the tracking identifier at intermediate hubs (i.e. handling facilities) to retrieve and send the shipping information from system database to the hub (Ng ¶[0044], ¶[0049], ¶[0061], claim 9).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to read by a computer associated with a handling facility, the second unique identifier and using information from the second unique identifier to retrieve the shipping information from a data store as taught by Ng with the teachings of Whitehouse in view of Murphy, with the motivation to “reduce shipping delays to the buyer” (Ng ¶[0007]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include reading by the one or more processors, the second unique identifier and using, by the one or more processors, information from the second unique identifier to retrieve the shipping information from a data store as taught by Ng in the system of Whitehouse in view of Murphy, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
With respect to the following:
in response to retrieving the shipping information causing the computer associated with the handling facility to print the shipping information onto the parcel, wherein the shipping information is utilized for a delivery of the parcel from the handling facility to a final destination.
Whitehouse, as shown in Fig 1, ¶[0044], ¶[0047], ¶[0067] details shipping information associated with the delivery address (final destination) and tracking number, and printing a shipping label with the shipping information for the parcel at a retail counter / kiosk, but does not explicitly state (1) in response to retrieving the shipping information causing the computer associated with the handling facility to apply the shipping information onto the parcel, wherein the shipping information is utilized for a delivery from the handling facility to the final destination; and (2) printing the shipping information onto the parcel.
Regarding (1) in response to retrieving the shipping information causing the computer associated with the handling facility to apply the shipping information onto the parcel, wherein the shipping information is utilized for a delivery from the handling facility to the final destination; Ng teaches this limitation with a user specifying shipment information that includes redirection service, and while the package is in transit to the hub a new destination address information is received at the system (Ng ¶[0026], ¶[0042]), and scanning the barcode at the hub and obtaining the shipping information which reflects the new destination and printing and applying a new label for the new destination address to route the package correctly so that any hub or carrier that relies on the label information can do so before the final delivery (Ng ¶[0022], ¶[0049]). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in response to retrieving the shipping information causing the computer associated with the handling facility to apply the shipping information onto the parcel, wherein the shipping information is utilized for a delivery from the handling facility to the final destination as taught by Ng in the system of Whitehouse in view of Murphy (in view of Ng), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Regarding (2) printing the shipping information onto the parcel, Murphy teaches this remaining limitation printing barcodes and related package information directly onto parcels (Murphy ¶[0073]). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of printing the shipping information onto the parcel of Murphy for the applying the shipping information via label as in Whitehouse / Ng (of Whitehouse in view of Murphy in view of Ng). Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
EXAMINER’S NOTE: The limitation “wherein the shipping information is utilized for a delivery of the parcel from a handling facility to a final destination” is merely a statement of intended use and is only afforded patentable weight to the extent that it imparts active method steps on the invention, which are met by the teachings of Whitehouse in view of Murphy in view of Ng. Should Applicant wish the limitation to receive patentable weight, Examiner suggests amending the limitation as an active method step.
Claim 2:
	Whitehouse in view of Murphy in view of Ng, as shown above, teach the limitations of claim 1.  Whitehouse also teaches the following:
providing, by the one or more processors, the first unique identifier to the user (Whitehouse Fig 13, ¶[0059-61] details providing the 1D / 2D barcode to the user that represents the shipping label information).
Claim 4:
	Whitehouse in view of Murphy in view of Ng, as shown above, teach the limitations of claim 1.  Whitehouse also teaches the following:
wherein the shipping information comprises a shipping address for the parcel (Whitehouse ¶[0044], ¶[0050], ¶[0052] details the shipping information may include delivery address, destination street address, zip code, city and state).
Claim 5:
	Whitehouse in view of Murphy in view of Ng, as shown above, teach the limitations of claim 4.  Whitehouse also teaches the following:
wherein the second unique identifier comprises a barcode (Whitehouse Fig 1 details the tracking number on the shipping label includes a barcode; in further support of obviousness see also/alternatively Ng ¶[0026], ¶[0072], claim 9 detailing the tracking number identifier as a scannable bar code, and one would make this modification because it is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable).
Claim 6:
	Whitehouse in view of Murphy in view of Ng, as shown above, teach the limitations of claim 1.  Whitehouse also teaches the following:
wherein the first unique identifier comprises a machine-readable indicia (Whitehouse Fig 13, ¶[0059-61] details the 1D / 2D barcode identifier on the mobile device application that is readable by scanning at the kiosk).
Claim 7:
	Whitehouse in view of Murphy in view of Ng, as shown above, teach the limitations of claim 6.  Whitehouse also teaches the following:
providing, by the one or more processors, the machine-readable indicia to the user (Whitehouse Fig 13, ¶[0059-61] details the mobile device providing the 1D / 2D barcode identifier to the user through the mobile application).
Claim 8:
	Whitehouse in view of Murphy in view of Ng, as shown above, teach the limitations of claim 7.  Whitehouse also teaches the following:
wherein the presentation of the first unique identifier is received at the access point based on reading, by the one or more processors, the machine-readable indicia at the access point (Whitehouse Fig 13, ¶[0059-61], ¶[0066] details the 1D / 2D barcode identifier on the mobile device application that is readable by scanning at the kiosk or service desk).
Claim 9:
	Whitehouse in view of Murphy in view of Ng, as shown above, teach the limitations of claim 1.  Ng also teaches the following:
wherein the request to ship the parcel further comprises payment information associated with the user (Ng ¶[0042] details shipping instructions include payment information with the new shipment request).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the request to ship the parcel further comprises payment information associated with the user as taught by Ng in the system of Whitehouse in view of Murphy (in view of Ng), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2014/0279648 A1 to Whitehouse in view of US patent application publication 2009/0222354 A1 to Murphy et al. in view of US patent application publication 2006/0282277 A1 to Ng, as applied to claim 2 above, and further in view of US patent application publication 2002/0032612 A1 to Williams et al.
Claim 3:
	Whitehouse in view of Murphy in view of Ng, as shown above, teach the limitations of claim 2.  With respect to the following:
transmitting the first unique identifier to the computing device associated with the user.
Whitehouse, as shown in ¶[0061] details the barcode with the shipping information (first unique identifier) is generated natively on the mobile device, but does not explicitly state transmitting the first unique identifier to the computing device associated with the user.  However, Williams teaches this limitation, creating a traveler label that includes a bar code identifier that contains all the shipping information details (i.e. first unique identifier), the traveler label is electronically sent by the server to the user, and the traveler label is physically presented at the access point which prompts the creation of the actual shipping label (Williams Fig 76, ¶[0783-787]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include transmitting the first unique identifier to the computing device associated with the user as taught by Williams with the teachings of Whitehouse in view of Murphy in view of Ng, with the motivation of “a fast, simple, convenient way for eCommerce customers of an online store to return merchandise” (Williams ¶[0016]). In addition, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of transmitting the first unique identifier to the computing device of the user of Williams for the native generation of the unique identifier at the computing device of the user of Whitehouse in view of Murphy in view of Ng. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.

Claims 10, 13-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2014/0279648 A1 to Whitehouse in view of US patent application publication 2006/0282277 A1 to Ng in view of US patent application publication 2009/0222354 A1 to Murphy et al.
Claim 10:
	With respect to the following:
A non-transitory computer-readable medium storing computer-executable instructions for: 
receiving, from a computing device associated with a user, a request to ship a parcel, the request associated with shipping information for the parcel;
Whitehouse, as shown in Fig 4, ¶[0013], ¶[0035], ¶[0046] details a sender’s mobile device receiving their identified shipping label information for a shipment; and ¶[0047-50], ¶[0055-57] details the specified information including destination, recipient, sender return information, email, insurance, mail class, package type, and special services, and Fig 3, Fig 15, ¶[0014-15], ¶[0040-41] details mobile devices and kiosks with processors and software programs to perform the operations, but does not explicitly state a non-transitory computer-readable medium storing computer-executable instructions.  However, Ng teaches this remaining limitation with a computer program product with a computer-usable medium with computer-executable code that performs instructions including receiving shipping instructions from the shipping user / seller including the initial destination address, service type, payment information, weight, and desired redirection service (Ng ¶[0031], ¶[0042], ¶[0049], claim 14).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include a non-transitory computer-readable medium storing computer-executable instructions for: receiving, from a computing device associated with a user, a request to ship a parcel, the request associated with shipping information for the parcel as taught by Ng with the teachings of Whitehouse, with the motivation to “reduce shipping delays to the buyer” (Ng ¶[0007]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include a non-transitory computer-readable medium storing computer-executable instructions for: receiving, from a computing device associated with a user, a request to ship a parcel, the request associated with shipping information for the parcel as taught by Ng in the system of Whitehouse, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Whitehouse (in view of Ng) also teaches the following:
in response to receiving the request: 
generating a first parcel identifier (Whitehouse Fig 14, ¶[0044], ¶[0061], claim 7 details in response to the shipping parameters entered, generating a barcode on the mobile device that represents the shipping label information); 
associating the first parcel identifier with the shipping information (Whitehouse Fig 14, ¶[0044], ¶[0061], claim 7 details in response to the shipping parameters entered, generating a barcode on the mobile device that represents the shipping label information, and storing every possible part of the transaction including the shipping label information and information related to the shipment at the server); and 
providing the parcel identifier to the user (Whitehouse Fig 13, ¶[0059-61] details providing the 1D / 2D barcode to the user that represents the shipping label information); 
receiving an indication that the parcel identifier has been received by a computer at an access point (Whitehouse ¶[0044], ¶[0059-61], claim 7 details receiving the barcode with the label information from the mobile device at the kiosk and the kiosk printing a hardcopy of the shipping label, and recording every part of the transaction including the date and time when the label was created);
With respect to the following:
responsive to receiving confirmation of receipt of the parcel, causing a computer associated with the access point to print a bar code associated with a second parcel identifier onto the parcel;
Whitehouse, as shown in ¶[0044], ¶[0059-61], ¶[0066], claim 7 details responsive to receiving confirmation of receipt of the parcel causing a computer at the access point counter / kiosk printing a shipping label with a tracking number barcode (second unique identifier), but does not explicitly state that barcodes may be printed onto the parcel.  However, Murphy teaches this remaining limitation receiving a parcel at a service counter, confirming captured information regarding the received parcel, and then printing a bar code identifier onto the parcel (Murphy ¶[0009], ¶[0037], ¶[0073], ¶[0176]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include responsive to receiving confirmation of receipt of the parcel, causing a computer associated with the access point to print a bar code associated with a second parcel identifier onto the parcel as taught by Murphy with the teachings of Whitehouse in view of Ng, with the motivation of “eliminating a range of paper-based processes” (Murphy ¶[0176]).  In addition, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of printing a bar code associated with a second unique identifier onto the parcel of Murphy for the shipping label with a barcode of Whitehouse in view of Ng. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
	Whitehouse (in view of Ng in view of Murphy, applying that the bar code associated with the second parcel identifier is printed onto the parcel as shown above), also teaches the following:
associating the second parcel identifier with the shipping information (Whitehouse Fig 1, ¶[0044] details the package shipping label includes a tracking number barcode identifier, and the tracking number and every possible part of the transaction is stored with the shipping label information and information related to the shipment at the server);
With respect to the following:
reading, by a computer associated with a handling facility, the second unique identifier and using information from the second unique identifier to retrieve the shipping information from a data store; and
Whitehouse, as shown in Fig 1, ¶[0044] details the shipping label (applied on the package, per Murphy above) includes a tracking number and barcode (i.e. second parcel / unique identifier), and every possible part of the transaction and the shipping label information and information related to the shipment is recorded in the server (i.e. data store), suggesting but not explicitly stating reading by a computer associated with a handling facility the second unique identifier and using information from the second unique identifier to retrieve the shipping information.  However, Ng teaches this limitation scanning the barcode of the shipping label that represents the tracking identifier at intermediate hubs (i.e. handling facilities) to retrieve and send the shipping information from system database to the hub (Ng ¶[0044], ¶[0049], ¶[0061], claim 9).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to read by a computer associated with a handling facility, the second unique identifier and using information from the second unique identifier to retrieve the shipping information from a data store as taught by Ng with the teachings of Whitehouse (in view of Ng in view of Murphy), with the motivation to “reduce shipping delays to the buyer” (Ng ¶[0007]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include reading by a computer associated with a handling facility, the second unique identifier and using information from the second unique identifier to retrieve the shipping information from a data store as taught by Ng in the system of Whitehouse (in view of Ng in view of Murphy), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
With respect to the following:
in response to retrieving the shipping information, causing the computer associated with the handling facility to print the shipping information onto the parcel, wherein the shipping information is utilized for a delivery of the parcel from the handling facility to a final destination.
Whitehouse, as shown in Fig 1, ¶[0044], ¶[0047], ¶[0067] details shipping information associated with the delivery address (final destination) and tracking number, and printing a shipping label with the shipping information for the parcel at a retail counter / kiosk, but does not explicitly state (1) in response to retrieving the shipping information causing the computer associated with the handling facility to apply the shipping information onto the parcel, wherein the shipping information is utilized for a delivery from the handling facility to the final destination; and (2) printing the shipping information onto the parcel.
Regarding (1) in response to retrieving the shipping information causing the computer associated with the handling facility to apply the shipping information onto the parcel, wherein the shipping information is utilized for a delivery from the handling facility to the final destination; Ng teaches this limitation with a user specifying shipment information that includes redirection service, and while the package is in transit to the hub a new destination address information is received at the system (Ng ¶[0026], ¶[0042]), and scanning the barcode at the hub and obtaining the shipping information which reflects the new destination and printing and applying a new label for the new destination address to route the package correctly so that any hub or carrier that relies on the label information can do so before the final delivery (Ng ¶[0022], ¶[0049]). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in response to retrieving the shipping information causing the computer associated with the handling facility to apply the shipping information onto the parcel, wherein the shipping information is utilized for a delivery from the handling facility to the final destination as taught by Ng in the system of Whitehouse (in view of Ng in view of Murphy), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Regarding (2) printing the shipping information onto the parcel, Murphy teaches this remaining limitation printing barcodes and related package information directly onto parcels (Murphy ¶[0073]). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of printing the shipping information onto the parcel of Murphy for the applying the shipping information via label as in Whitehouse / Ng (of Whitehouse in view of Ng in view of Murphy). Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
EXAMINER’S NOTE: The limitation “wherein the shipping label is utilized for shipping the parcel to a final destination” is merely a statement of intended use and is only afforded patentable weight to the extent that it imparts active method steps on the invention, which are met by the teachings of Whitehouse in view of Ng in view of Murphy. Should Applicant wish the limitation to receive patentable weight, Examiner suggests amending this limitation as an active method step.
Claim 13:
	Whitehouse in view of Ng in view of Murphy, as shown above, teach the limitations of claim 10.  Whitehouse also teaches the following:
wherein the shipping information is selected from a group consisting of: a shipping address for the parcel; a return address for the parcel; a desired shipping speed for the parcel; and insurance information for the parcel (Whitehouse ¶[0044], ¶[0046-56], claim 2 details shipping information may include shipping destination address / city / state / country / zip, return street address / city / state / country / zip, class of mail including overnight and two day, and insurance).
Claim 14:
	Whitehouse in view of Ng in view of Murphy, as shown above, teach the limitations of claim 10.  Whitehouse also teaches the following:
enabling the user to provide payment for shipment for the parcel at the access point (Whitehouse ¶[0013], ¶[0067], ¶[0069], claim 15 details options to collect payment include the retail counter and kiosk; and also through the mobile device).
Claim 15:
	Whitehouse, as shown, teaches the following:
A system comprising: 
one or more processors (Whitehouse Fig 3, ¶[0014-15], ¶[0040-41] details the mobile device and kiosk with processors); and 
With respect to the following:
one or more computer-storage media having one or more instructions stored that, when used by the one or more processors, cause the one or more processors to perform operations comprising:
Whitehouse, as shown in Fig 3, Fig 15, ¶[0014-15], ¶[0040-41] details mobile devices and kiosks with processors and software programs to perform the operations, but does not explicitly state computer-storage media having instructions to cause the processors to perform the operations.  However, Ng teaches this limitation with a computer program product  with a computer-usable medium with computer-executable code that performs operations associated with shipping database means, carrier network connection means, schedule generator means (both processors) regarding shipments, shipment requests, and labels (Ng ¶[0031], ¶[0042], ¶[0049], claim 14). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include one or more computer-storage media having one or more instructions stored that, when used by the one or more processors, cause the one or more processors to perform operations as taught by Ng with the teachings of Whitehouse, with the motivation of “using innovative shipping methods” and “reducing buyer delays” (Ng ¶[0007]).  
	Whitehouse (in view of Ng) also teaches the following:
receiving a request to ship a parcel, the request including shipping information (Whitehouse Fig 4, ¶[0013], ¶[0035], ¶[0046] details a sender using their mobile device to identify shipping label information for a shipment; and ¶[0047-50], ¶[0055-57] details specifying information including destination, recipient, sender return information, email, insurance, mail class, package type, and special services); 
in response to receiving the request: 
generating a unique identifier and associating the shipping information with the unique identifier (Whitehouse Fig 14, ¶[0044], ¶[0061], claim 7 details in response to the shipping parameters entered, generating a barcode on the mobile device that represents the shipping label information, and storing every possible part of the transaction including the shipping label information and information related to the shipment at the server); and 
providing the unique identifier to a user (Whitehouse Fig 13, ¶[0059-61] details providing the 1D / 2D barcode to the user that represents the shipping label information); 
receiving an indication that the unique identifier has been received at an access point (Whitehouse ¶[0044], ¶[0059-61], ¶[0066], claim 7 details receiving the barcode with the label information from the mobile device at the kiosk or retail counter and printing a hardcopy of the shipping label, and recording every part of the transaction including the date and time when the label was created); 
With respect to the following:
in response to receiving the indication that the unique identifier has been received at the access point, causing a computer associated with the access point to print a bar code associated with a second unique identifier onto the parcel; 
Whitehouse (in view of Ng), as shown in ¶[0015], ¶[0044], ¶[0059-61], ¶[0066], claim 7 details responsive to receiving confirmation of receipt of the parcel and scanning the barcode with the shipping label information displayed on the user’s mobile device, causing a computer at the access point counter / kiosk printing a shipping label with a tracking number barcode (second unique identifier), but does not explicitly state that barcode may instead be printed onto the parcel.  However, Murphy teaches this remaining limitation receiving a parcel at a service counter (access point), confirming information regarding the received parcel, and then printing a bar code identifier onto the parcel (Murphy ¶[0009], ¶[0037], ¶[0073], ¶[0176]). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include causing a computer associated with the access point to print a bar code associated with a second unique identifier onto the parcel as taught by Murphy with the teachings of Whitehouse, with the motivation of “eliminating a range of paper-based processes” (Murphy ¶[0176]).  In addition, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of printing a bar code associated with a second unique identifier on to the parcel of Murphy for the shipping label with a barcode of Whitehouse in view of Ng. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
Ng (of Whitehouse in view of Ng in view of Murphy) also teaches the following:
reading, by a computer associated with a shipping hub, the second unique identifier (Ng ¶[0022], ¶[0049] details scanning the barcode at the hub and obtaining the shipping information so that any hub or carrier that relies on the label information can do so before the final delivery).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include reading by a computer associated with a shipping hub, the second unique identifier as taught by Ng with the teachings of Whitehouse, with the motivation of “using innovative shipping methods” and “reducing buyer delays” (Ng ¶[0007]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include reading by a computer associated with a shipping hub, the second unique identifier as taught by Ng in the system of Whitehouse (in view of Ng in view of Murphy), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
With respect to the following:
at least partially in response to reading the second unique identifier, causing, by the computer associated with the shipping hub, the printing of the shipping information associated with the request onto the parcel; and 
facilitating delivery of the parcel to a final destination, where the final destination is determined based at least in part on the request to ship the parcel including the shipping information.
Whitehouse, as shown in Fig 1, ¶[0044-45], ¶[0047], ¶[0049-50], ¶[0067] details shipping information associated with the delivery address (final destination) and tracking number for delivery, the delivery address / destination is received in the delivery request delivery request, and printing a shipping label with the shipping information for the parcel at a retail counter / kiosk, but does not explicitly state (1) in response to reading the second unique identifier causing by the computer associated with the shipping hub the printing of the shipping information associated with the request; and (2) printing the shipping information onto the parcel.
	Regarding (1) in response to reading the second unique identifier causing by the computer associated with the shipping hub the printing of the shipping information associated with the request, Ng teaches this limitation with a user specifying shipment information that includes redirection service, and while the package is in transit to the hub a new destination address information is received at the system (Ng ¶[0026], ¶[0042]), and scanning the barcode (i.e. reading the second unique identifier) at the hub and obtaining the shipping information which reflects the new destination and printing and applying a new label for the new destination address to route the package correctly so that any hub or carrier that relies on the label information can do so before the final delivery (Ng ¶[0022], ¶[0049]). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include at least partially in response to reading the second unique identifier, causing, by the computer associated with the shipping hub, the printing of the shipping information associated with the request as taught by Ng in the system of Whitehouse (in view of Ng in view of Murphy), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Regarding (2) printing the shipping information onto the parcel, Murphy teaches this remaining limitation printing barcodes and related package information directly onto parcels (Murphy ¶[0073]). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of printing the shipping information onto the parcel of Murphy for the applying the shipping information via label as in Whitehouse / Ng (of Whitehouse in view of Ng in view of Murphy). Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
Ng (of Whitehouse in view of Ng in view of Murphy, applying printing shipping information onto the parcel, as per Murphy above) also teaches the following:
facilitating delivery of the parcel to a final destination, where the final destination is determined based at least in part on the request to ship the parcel including the shipping information (Ng ¶[0026], ¶[0042] details a user specifying shipment information that includes redirection service and while the package is in transit to the hub a new destination address information is received at the system (i.e. final destination determined in part on the request to ship the parcel including the shipping information); and ¶[0022], ¶[0049] details printing and applying a new label for the new address to route the package correctly so that any hub or carrier that relies on the label can do so before the final delivery).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include facilitating delivery of the parcel to a final destination, where the final destination is determined based at least in part on the request to ship the parcel including the shipping information as taught by Ng with the teachings of Whitehouse (in view of Ng in view of Murphy), with the motivation to “reduce shipping delays to the buyer” (Ng ¶[0007]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention facilitating delivery of the parcel to a final destination, where the final destination is determined based at least in part on the request to ship the parcel including the shipping information as taught by Ng in the system of Whitehouse (in view of Ng in view of Murphy), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 18:
	Whitehouse in view of Ng in view of Murphy (applying that the label is printed directly onto the parcel, as per Murphy above) as shown above, teach the limitations of claim 15.  Whitehouse also teaches the following:
wherein the system is further configured for generating and printing the barcode at least partially in response to receiving the unique identifier at the access point (Whitehouse Fig 1, Fig 13, ¶[0041], ¶[0059-61], ¶[0066] details the kiosk / service desk printing the label which includes the generated barcode after receiving the mobile device 1D / 2D barcode identifier from the mobile device application).
Claim 19:
	Whitehouse in view of Ng in view of Murphy, as shown above, teach the limitations of claim 18.  Whitehouse also teaches the following:
wherein the shipping information comprises a shipping address for the parcel (Whitehouse Fig 6, ¶[0044], ¶[0047], ¶[0049-50] details the shipping information includes the destination address).
Claim 20:
	Whitehouse in view of Ng in view of Murphy, as shown above, teach the limitations of claim 19.  Whitehouse also teaches the following:
wherein the shipping information further comprises a desired shipping speed for the parcel (Whitehouse Fig 6, ¶[0044], ¶[0047], ¶[0055], claim 2 details shipping information includes mail class of service including priority, express, overnight, and two day).

Claims 11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2014/0279648 A1 to Whitehouse in view of US patent application publication 2006/0282277 A1 to Ng in view of US patent application publication 2009/0222354 A1 to Murphy et al., as applied to claims 10 and 15, and in view of US patent application publication 2002/0116318 A1 to Thomas et al.
Claim 11:
	Whitehouse in view of Ng in view of Murphy, as shown above, teach the limitations of claim 10.  With respect to the following:
facilitating placement of the pre-printed barcode on the parcel at the access point.
Whitehouse, as shown in Fig 1, ¶[0041], ¶[0060] details providing the label with the barcode for the package at the access point, but does not explicitly state (1) facilitating placement of the barcode on the parcel, and (2) the barcode is a pre-printed barcode.
Regarding (1) facilitating placement of the barcode on the parcel, Murphy teaches this part of the limitation receiving a parcel at a service counter (access point), confirming information regarding the received parcel, and then either printing a bar code identifier onto the parcel or attaching a separately printed label with the barcode (Murphy ¶[0009], ¶[0037], ¶[0073], ¶[0176]). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include facilitating placement of the barcode on the parcel at the access point as taught by Murphy with the teachings of Whitehouse (in view of Ng in view of Murphy), with the motivation of  “improvement in the enrollment efficiency” of a package, and reducing “errors in correctly rating items” (Murphy ¶[0002], ¶[0005]). In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include facilitating placement of the barcode on the parcel at the access point as taught by Murphy in the system of Whitehouse in view of Ng (in view of Murphy), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Regarding (2) the bar code is a pre-printed barcode, Thomas teaches this limitation with a barcode that is pre-printed (Thomas ¶[0004]). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include a pre-printed barcode as taught by Thomas with the teachings of Whitehouse in view of Ng in view of Murphy, with the motivation “to more efficiently handle the increased volume of parcels” (Thomas ¶[0004]).  In addition, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of a pre-printed barcode of Thomas for the printed / label barcode of Whitehouse (in view of Ng in view of Murphy). Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
Claim 16:
	Whitehouse in view of Ng in view of Murphy, as shown above, teach the limitations of claim 15.  With respect to the following:
wherein the barcode is a pre-printed barcode.
Whitehouse, as shown in Fig 1, ¶[0059-61] details printing the shipping label which includes a barcode with the tracking number; and Murphy, as shown in Fig 9, ¶[0073] details outputting the barcodes directly on the packaging, or through a separately printed label with a barcode, and the barcode is used as a tracking number; but Whitehouse / Murphy does not explicitly state that the barcode may be a pre-printed barcode. However, Thomas teaches this limitation, with the known technology of using unique pre-printed barcodes on parcels that correspond to a unique parcel identification number (i.e. tracking number, per Whitehouse/Ng/Murphy), which the parcel identification ID barcode is scanned to track the progress of the parcel electronically (Thomas ¶[0004]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include a pre-printed barcode as taught by Thomas with the teachings of Whitehouse in view of Ng in view of Murphy, with the motivation “to more efficiently handle the increased volume of parcels” (Thomas ¶[0004]).  In addition, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of a pre-printed barcode of Thomas for the printed barcode of Whitehouse in view of Ng in view of Murphy. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
Claim 17:
	Whitehouse in view of Ng in view of Murphy in view of Thomas, as shown above, teach the limitations of claim 16.  With respect to the following:
facilitating placement of the pre-printed barcode on the parcel at the access point.
Whitehouse, as shown in Fig 1, ¶[0041], ¶[0060] details providing the label with the barcode for the package at the access point, but does not explicitly state (1) facilitating placement of the barcode on the parcel, and (2) the barcode is a pre-printed barcode.
Regarding (1) facilitating placement of the barcode on the parcel, Murphy teaches this part of the limitation receiving a parcel at a service counter (access point), confirming information regarding the received parcel, and then either printing a bar code identifier onto the parcel or attaching a separately printed label with the barcode (Murphy ¶[0009], ¶[0037], ¶[0073], ¶[0176]). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include facilitating placement of the barcode on the parcel at the access point as taught by Murphy with the teachings of Whitehouse (in view of Ng in view of Murphy in view of Thomas), with the motivation of  “improvement in the enrollment efficiency” of a package, and reducing “errors in correctly rating items” (Murphy ¶[0002], ¶[0005]). In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include facilitating placement of the barcode on the parcel at the access point as taught by Murphy in the system of Whitehouse in view of Ng (in view of Murphy in view of Thomas), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Regarding (2) the bar code is a pre-printed barcode, Thomas teaches this remaining limitation with a barcode that is pre-printed (Thomas ¶[0004]). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include a pre-printed barcode as taught by Thomas with the teachings of Whitehouse in view of Ng in view of Murphy (in view of Thomas), with the motivation “to more efficiently handle the increased volume of parcels” (Thomas ¶[0004]).  In addition, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of a pre-printed barcode of Thomas for the printed / label barcode of Whitehouse (in view of Ng in view of Murphy in view of Thomas). Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2014/0279648 A1 to Whitehouse (hereinafter Whitehouse ‘648) in view of US patent application publication 2006/0282277 A1 to Ng in view of US patent application publication 2009/0222354 A1 to Murphy et al. in view of in view of US patent application publication 2002/0116318 A1 to Thomas et al., as applied to claim 11 above, and further in view of US patent application publication 2011/0029429 A1 to Whitehouse (hereinafter Whitehouse ‘429) in view of US patent application publication 2006/0041519 A1 to Ogg et al.
Claim 12:
	Whitehouse ‘648 in view of Ng in view of Murphy in view of Thomas, as shown above, teach the limitations of claim 11. Murphy also teaches the following
wherein: the shipping label is a first label (Murphy ¶[0073] details attaching separately printed labels (plural) with bar code / postage / or related package information, i.e. a first and second shipping label); 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the shipping label is a first label as taught by Murphy in the system of Whitehouse ‘648 in view of Ng (in view of Murphy in view of Thomas), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
With respect to the following: 
the pre-printed barcode is printed on a second label that comprises blank space for placement of the shipping information within the blank space; and
is printed on a second label that comprises blank space for placement of the shipping information within the blank space, as shown in Fig 1, ¶[0041], ¶[0060] details a label with the barcode for the package; Murphy, as shown in ¶[0073] details printed labels (i.e. second label) which may include a printed bar code, postage, or related package information; and Thomas, as shown in ¶[0004] details the barcode may be pre-printed on a label; but Whitehouse ‘648 / Murphy / Thomas does not explicitly state the pre-printed barcode is printed on a label that comprises blank space for placement of the shipping information within the blank space. However, Whitehouse ‘429 teaches this limitation, with a label that includes a pre-printed serialized indicium bar code and the delivery address section of the label (second label, per Murphy above) may be left blank such that the delivery address (shipping information) can be added to the blank space (Whitehouse ‘429 Fig 4, ¶[0041]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the barcode is printed on a label (second label, per Murphy above) that comprises blank space for placement of the shipping information within the blank space as taught by Whitehouse ‘429 with the teachings of Whitehouse ‘648 in view of Ng in view of Murphy in view of Thomas, with the motivation of “processing a mailing label through a postal service that requires an account that can be changed for generating the mailing label” (Whitehouse ‘429 ¶[0019]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the barcode is printed on a label  (second label, per Murphy above) that comprises blank space for placement of the shipping information within the blank space as taught by Whitehouse ‘429 in the system of Whitehouse ‘648 in view of Ng in view of Murphy in view of Thomas, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	With respect to the following:
facilitating placement of the shipping label on the parcel comprises facilitating placement of the shipping label over the blank space.
Whitehouse ‘429 (of Whitehouse ‘648 in view of Ng in view of Murphy in view of Thomas in view of Whitehouse ‘429) as shown in Fig 4, ¶[0041] details facilitating placement of the barcode label on the package, and facilitating placement of the shipping information over the blank space of the barcode label (i.e. second label), and ¶[0041] details placement of the shipping information by hand over the blank space; but Whitehouse ‘429 does not explicitly state placement of the shipping information as the shipping label. However, Ogg teaches this remaining limitation facilitating placement of the shipping information as a delivery address label (i.e. first label); and facilitating placement of both the bar code label (i.e. second label) and the delivery address label by instructing the user on proper placement such that the positioning of the barcode and delivery address is relative as specified and required by the US Postal Service (i.e. over the blank space of the barcode label, per Whitehouse ‘429) (Ogg ¶[0098-99]). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of placement of the shipping information by a shipping label of Ogg for the placement of the shipping information by hand of Whitehouse ‘429 (which is over the blank space of the barcode label, per Whitehouse ‘429) (of Whitehouse ‘648 in view of Ng in view of Murphy in view of Thomas in view of Whitehouse ‘429). Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TALLMAN whose telephone number is (571)272-3198. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN TALLMAN
Examiner
Art Unit 3628



/BRIAN A TALLMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628